DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election without traverse of Specie I directed to claims 1-3, 9-11 and 17-18 in the reply filed on 5/23/2022 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-10 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Bauhahn et al (US Pub 20090273770) in view of Gunnam (US Pub 20200025896).

Regarding Claim 1, Bauhahn discloses a control system for controlling a pulsed laser diode, comprising: 
a distance detector configured to generate a distance signal indicating a distance between the pulsed laser diode and an object reflecting pulsed laser beams emitted by the pulsed laser diode (Fig 1, Fig 2, Fig 4, paragraphs [14][21][22] where a system 30 has a distance (range) detector (e.g. 60 as shown in Fig 2) configured to generate a distance (range) signal indicating a distance (range) between a pulsed laser diode (e.g. 62 as shown in Fig 2) and an object (target) reflecting pulsed laser beams emitted by the pulsed laser diode (e.g. 62 as shown in Fig 2) (step 104)); and 
a controller configured to dynamically control the pulse laser diode based on the distance signal (Fig 1, Fig 2, Fig 4, paragraphs [14][21][22] where the system 30 has a controller (e.g. 60 as shown in Fig 2) configured to dynamically control the pulse laser diode (e.g. 62 as shown in Fig 2) based on the distance (range) signal (step 108)).  
Bauhahn fails to explicitly disclose the controller being configured to dynamically control the pulse laser diode by dynamically controlling power supplied to the pulse laser diode.
However, Gunnam discloses 
a controller being configured to dynamically control a pulse laser diode by dynamically controlling power supplied to the pulse laser diode (Fig 1, Fig 12, paragraphs [31][36][88][94] where a controller (140) is configured to dynamically control a pulse laser diode (132) by dynamically controlling power (electrical power) supplied to the pulse laser diode (132) (i.e. in order to increase/decrease an illumination power level as shown in Fig 4A to Fig 4D)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the controller (e.g. 60 as shown in Fig 2) as described in Bauhahn, with the teachings of the controller (140) as described in Gunnam. The motivation being is that as shown a controller (140) can be configured to dynamically control power (electrical power) supplied to a pulse laser diode (132) (i.e. in order to increase/decrease an illumination power level) and one of ordinary skill in the art can implement this concept into the controller (e.g. 60 as shown in Fig 2) as described in Bauhahn and have the controller (e.g. 60 as shown in Fig 2) be configured to dynamically control power (electrical power) supplied to the pulse laser diode (e.g. 62 as shown in Fig 2) (i.e. in order to increase/decrease an illumination power level) i.e. as an alternative so as to have the controller (e.g. 60 as shown in Fig 2) with a known technique of a selectable power (electrical power) being supplied to the pulse laser diode (e.g. 62 as shown in Fig 2) for the purpose of increasing/decreasing the illumination power level of the pulse laser diode (e.g. 62 as shown in Fig 2) based on the distance (range) signal and which modification is a simple implementation of a known concept of a known controller (140) into another similar controller (e.g. 60 as shown in Fig 2) for its improvement and for optimization and which modification yields predictable results.  
 
Regarding Claim 2, Bauhahn as modified by Gunnam also discloses the control system wherein the controller is configured to dynamically switch from a first power supply to a second power supply based on the distance signal, wherein the first and second power supplies have different power outputs (Bauhahn Fig 1, Fig 2, Fig 4, paragraphs [14][21][22] where the controller (e.g. 60 as shown in Fig 2) is configured to dynamically decrease an illumination power level of the pulse laser diode (e.g. 62 as shown in Fig 2) based on the distance (range) signal (step 108) and Gunnam Fig 1, Fig 12, paragraphs [31][36][88][94] where the controller (140) is configured to dynamically switch (select) from a first power supply (e.g. first electrical power) to a second power supply (e.g. second electrical power) to decrease an illumination power level of the pulse laser diode (132) (e.g. from illumination power level L2 to L1 as shown in Fig 4B), and where the first and second power supplies (i.e. first and second electrical powers) have different power outputs (i.e. different selectable amounts of electrical power)).  

Regarding Claim 9, Claim 9 is similar to claim 1, therefore, claim 9 is rejected for the same reasons as claim 1.

Regarding Claim 10, Claim 10 is similar to claim 2, therefore, claim 10 is rejected for the same reasons as claim 2.

Regarding Claim 17, Claim 17 is similar to claim 1, therefore, claim 17 is rejected for the same reasons as claim 1. Furthermore, Gunnam Fig 1, paragraph [34] also teaches the at least one driver (140) coupled to the pulsed laser diode (132) and configured to turn on the pulse laser diode (132) to emit pulsed laser beams.  

Regarding Claim 18, Claim 18 is similar to claim 2, therefore, claim 18 is rejected for the same reasons as claim 2.

Claims 3 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Bauhahn et al (US Pub 20090273770) in view of Gunnam (US Pub 20200025896) in further view of Chueh et al (US Pub 20190064352).

Regarding Claim 3,  Bauhahn as modified by Gunnam also discloses the control system wherein: 
the first power supply has a higher power output than the second power supply (Gunnam Fig 1, Fig 12, paragraphs [31][36][88][94] where the first power supply (e.g. first electrical power) has a higher power output than the second power supply (e.g. second electrical power) (this is because the illumination power level L2 produced by the first electrical power is higher than the illumination power level L1 produced by the second electrical power as shown in Fig 4B)); and        
the controller is configured to: switch from the first power supply to the second power supply to decrease an illumination power level of the pulse laser diode (Gunnam Fig 1, Fig 12, paragraphs [31][36][88][94] where the controller (140) is configured to switch (select) from the first power supply (e.g. first electrical power) to the second power supply (e.g. second electrical power) to decrease an illumination power level of the pulse laser diode (132) (e.g. from illumination power level L2 to L1 as shown in Fig 4B)).  
 Bauhahn as modified by Gunnam fails to explicitly disclose decreasing an illumination power level of the pulse laser diode comprises decreasing an illumination power level of the pulse laser diode when the distance signal indicates that the distance is shorter than a first threshold.  
However,  Chueh discloses
decreasing an illumination power level of a light diode comprises decreasing an illumination power level of the light diode when a distance signal indicates that a distance is shorter than a first threshold (Fig 1, Fig 2, paragraph [34] where a controller (16) decreases an illumination power level of a light diode (12) when a distance signal indicates that a distance (D) is shorter than a first threshold (d2)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the controller (e.g. 60 as shown in Fig 2) as described in Bauhahn as modified by Gunnam, with the teachings of the controller (16) as described in Chueh. The motivation being is that as shown a controller (16) can decrease an illumination power level of a light diode (12) when a distance signal indicates that a distance (D) is shorter than a first threshold (d2) and one of ordinary skill in the art can implement this concept into the controller (e.g. 60 as shown in Fig 2) as described in Bauhahn as modified by Gunnam and have the controller (e.g. 60 as shown in Fig 2) decrease an illumination power level of the pulse laser diode (e.g. 62 as shown in Fig 2) when the distance (range) signal indicates that a distance (range) is shorter than a first threshold (d2) i.e. as an alternative so as to have the controller (e.g. 60 as shown in Fig 2) with a threshold for initializing the increasing/decreasing of the illumination power level of the pulse laser diode (e.g. 62 as shown in Fig 2) and which modification is a simple implementation of a known concept of a known controller (16) into another similar controller (e.g. 60 as shown in Fig 2) for its improvement and for optimization and which modification yields predictable results.  

Regarding Claim 11, Claim 11 is similar to claim 3, therefore, claim 11 is rejected for the same reasons as claim 3.

Conclusion
The prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Kao et al (US Pub 20110304842) and more specifically Fig 1 and Fig 4.

Berger et al (US Pub 20180188360) and more specifically Fig 1 and Fig 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636